Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 20220006313 A1; cited previously; hereinafter “LIM”) in view of Chen et al. (“Loss-Minimization-Based Charging Strategy for Lithium-Ion Battery” IEEE TRANSACTIONS ON INDUSTRY APPLICATIONS, VOL. 51, NO. 5, SEPTEMBER/OCTOBER 2015; cited previously; hereinafter “Chen”).

	Regarding claim 1, LIM teaches a battery system (i.e., “an apparatus and method for controlling step charging of a secondary battery”; see Abstract) comprising:
a temperature sensor configured to detect a temperature of a first battery (i.e., “The temperature measuring unit 50 periodically measures a temperature of the secondary battery 20”; see [0063]);
a state-of-charge (SoC) calculation engine configured to calculate an SoC value of the first battery (i.e., “The charging control unit 60 is a component for executing at least one control logic required to determine SOC”; see [0068]); 
a charge current controller configured to determine an adjusted current according to a charge profile based on the temperature and the SoC value (i.e., “The charging control unit 60… adjust the magnitude of the charging current according to the SOC and the polarization voltage immediately before charging and the temperature of the secondary battery”; see [0068]; “FIG. 3 is an example of a step charging look-up table in which a correlation between the state of charge (SOC) and temperature (T) of the secondary battery 20 and the magnitude of the charging current is predefined”; see [0126]), the charge current controller configured to transmit current data that indicates the adjusted current to a device (i.e., “the charging control unit 60 may be connected to the charging device 80 through a communication interface to transmit and receive data to/from the charging device 80. In this case, the charging control unit 60 may transmit data regarding the magnitude of the charging current determined using the step charging look-up table to the charging device 80 through the communication interface”; see [0154]).
	LIM does not explicitly disclose:
an energy calculation engine configured to compute estimated charge energy loss and actual charge energy loss for the first battery; and
a battery manager configured to generate an alert based on a comparison of the estimated charge energy loss with the actual charge energy loss.
	But Chen teaches:
computing estimated charge energy loss and actual charge energy loss (i.e., energy losses for “the optimal current profile” and “the normal CC profile”; note that either one can be the “estimated” loss and the other can be the “actual” loss) for the first battery (i.e., “the energy loss can be calculated as … [equation (15)]”; see p. 4126, col. 2, sect. IV); and
generating an alert (i.e., Tables III and IV) based on a comparison of the estimated charge energy loss with the actual charge energy loss (see p. 4127 tables III and IV).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify LIM in view of Chen to incorporate an energy calculation engine (e.g., by a software module) configured to compute estimated charge energy loss and actual charge energy loss for the first battery; and a battery manager configured to generate an alert based on a comparison of the estimated charge energy loss with the actual charge energy loss, as claimed. The motivation would be to help validate the optimal current profiles by comparing the energy loss with that of a normal CC profile. 

	Regarding claim 2, LIM further teaches:
wherein the device is an external charger (i.e., “the charging device 80 may be a charging station”; see [0155]) configured to charge the first battery according to the charge profile (i.e., “the charging device 80 may apply the charging current corresponding to the magnitude of the charging current determined by the charging control unit 60 to the secondary battery 20 with reference to the received information”; see [0154]).

	Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	LIM does not explicitly disclose:
wherein the energy calculation engine is configured to compute charge energy loss using internal resistance values obtained from battery characteristic data, the charge current controller configured to generate the charge profile such that the charge energy loss is minimized.
	But Chen teaches:
computing charge energy loss using internal resistance values obtained from battery characteristic data (i.e., “Since R0 and Rp both vary with battery SoC, we can get the total energy loss during the charge process”; see p. 4123, col. 2; sect. II(B));
the charge current controller configured to generate the charge profile such that the charge energy loss is minimized (i.e., “The goal of this paper is to use DP to find an optimal charging current profile with which the energy loss can be minimized”; see p. 4125, col. 1, sect. III(A)).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the energy calculation engine to compute charge energy loss using internal resistance values obtained from battery characteristic data, the charge current controller configured to generate the charge profile such that the charge energy loss is minimized, as claimed. The motivation would be to help evaluate the energy loss and the energy saving resulting from applying a current profile (e.g., FIG. 3 of LIM, or FIG. 11 of Chen), compared to a CC profile (see Chen, sect. IV).

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of Chen and Trommer (US 20200221228 A1; cited previously). 

	Regarding claim 3, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	LIM does not explicitly disclose: 
wherein the device includes a second battery in which the second battery charges the first battery according to the charge profile.
	But Trommer teaches: 
 a charger with a rechargeable battery for charging a device (i.e., “the charging station 300 may have at least one third battery 310 to enable mobile charging of the wireless earphones 101 and/or of the charging band 200”; see [0038]; “The wireless headphone 100 has two wireless earphones 101, which each have a first rechargeable battery 110”; see [0033]; “the first rechargeable batteries 110 in the earphones 400,401 are being charged from the second battery 710”; see [0054]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify LIM in view of Chen, further in view of Trommer, to use the second battery as a charger to charge the first battery, such that the device includes a second battery in which the second battery charges the first battery according to the charge profile, as claimed. The motivation would be to help reduce loss of charge in a case when the charger is using a battery to provide energy. 

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of Chen and Heo et al. (US 20140379284 A1; cited previously; hereinafter “Heo”).

	Regarding claim 5, LIM further teaches:
a current sensor configured to detect a charge current (i.e., “The current measuring unit 40 periodically measures a current flowing through the secondary battery 20”; see [0061]);
a voltage monitor configured to detect a cell voltage of the first battery (i.e., “The voltage measuring unit 30 periodically measures a voltage between a positive electrode and a negative electrode of the secondary battery 20”; see [0058]); 
	LIM does not explicitly disclose: 
the  energy calculation engine configured to compute the actual charge energy loss of the first battery based on the cell voltage, the SoC value, and the charge current,
the energy calculation engine configured to transmit the actual charge energy loss to the battery manager.
	However, Chen teaches:
calculating an actual charge energy loss based on a voltage V(t), current (I(t), and the beginning and ending SOCs (see p. 4126 col. 2, sect. IV and equation 15); and
outputting the calculated actual energy loss (see p. 4127, TABLE III).
	It is unclear what the V(t) represents in Chen. Nevertheless, Heo teaches:
calculating energy loss based on a difference between the OCV (i.e., Ve) of the battery and the output voltage (i.e., Vi) of the battery system and the output current of the battery system (see [0009]).
	Based on Heo, one of ordinary skill in the art would understand that the measured terminal voltage (Vi) is used for the calculation of the energy loss (see Heo, [0009]).
 	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify LIM in view of Chen, further in view of Heo, to configure the energy calculation engine to compute actual charge energy loss of the first battery based on the cell voltage, the SoC value, and the charge current, the energy calculation engine configured to transmit the actual charge energy loss to the battery manager (e.g., to the charging control unit 60 for displaying or for storage for later retrieval), as claimed. The motivation would be to help evaluate the energy loss and the energy saving resulting from applying a current profile (e.g., FIG. 3 of LIM, or FIG. 11 of Chen), compared to a CC profile (see Chen, sect. IV).

	Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	LIM does not explicitly disclose: wherein the energy calculation engine is configured to:
derive an open-cell voltage from the SoC value; and
compute the actual charge energy loss based on the charge current and a difference between the cell voltage and the open-cell voltage.
   	But Heo further teaches:
deriving an open-cell voltage from the SoC value (i.e., “receive SOC of the battery as an input and configured to output the OCV of the battery”; see [0024]); and
computing the actual charge energy loss based on the charge current and a difference between the cell voltage and the open-cell (i.e., “the calculation unit may be configured to obtain the value of the heat loss energy from a difference between the OCV of the battery and the output voltage of the battery system and the output current of the battery system”; see [0009]). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the energy calculation engine to derive an open-cell voltage from the SoC value; and compute the actual charge energy loss based on the charge current and a difference between the cell voltage and the open-cell voltage, as claimed. The motivation would be to facilitate the calculation of the energy loss.

	Regarding claim 7, the claims is analogous to claim 6 except:
compute actual charge energy of the first battery based on the open-cell voltage and the charge current;
compute total charge energy of the first battery based on the cell voltage and the charge current; and
compute the actual charge energy loss based on the actual charge energy and the total charge energy.
 	However, the difference is merely a mathematical manipulation of the energy loss term                         
                            
                                ∫
                                
                                    i
                                    ∙
                                    (
                                    
                                        
                                            V
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            e
                                        
                                    
                                    )
                                    d
                                    t
                                
                            
                        
                     by separating it into two parts:                         
                            
                                ∫
                                
                                    i
                                    ∙
                                    
                                        
                                            V
                                        
                                        
                                            i
                                        
                                    
                                    d
                                    t
                                
                            
                            -
                             
                            
                                ∫
                                
                                    i
                                    ∙
                                    
                                        
                                            V
                                        
                                        
                                            e
                                        
                                    
                                    d
                                    t
                                
                            
                        
                    . Therefore, the claim is rejected by analogy to claim 6 with the rationale and modification explained above regarding the difference.

5.	Claims 8-11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of Chen and Aoshima et al. (US 20150108991 A1; cited previously; hereinafter “Aoshima”).

	Regarding claim 8, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 LIM does not explicitly disclose:
wherein the energy calculation engine is configured to:
derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature; and
compute the estimated charge energy loss for the first battery based on the internal resistance and the adjusted current from the charge profile.
	But Chen further teaches:
computing a charge energy loss for the first battery on a voltage V(t), current (I(t), and the beginning and ending SOCs (see p. 4126 col. 2, sect. IV and equation 15).
	Chen does not clearly explain what the V(t) means. Nevertheless, it further teaches an energy loss formula based on current iL and internal resistance R0 which depends on SoC and temperature (e.g., normal room temperature in Chen) (see p. 4123, col. 2, sect. II(B) and equation 2; see p. 4122, col. 2, sect. II(A) indicating battery modeling at normal room temperature).
	Furthermore, Aoshima teaches:
derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature (i.e., “In the DCR map, a relation between the SOC and the internal resistance (DCR) for each temperature in a battery to be controlled is recorded, and the internal resistance of the battery can be obtained by referring to the recorded relation”; see [0049]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify LIM in view of Chen, further in view of Aoshima, to configure the energy calculation engine to: derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature; and compute estimated charge energy loss for the first battery based on the internal resistance and the adjusted battery current from the charge profile, as claimed. The motivation would be to help evaluate the energy loss (using available battery parameters and known conversion methods) and the energy saving resulting from applying a current profile (e.g., FIG. 3 of LIM, or FIG. 11 of Chen), compared to a CC profile (see Chen, sect. IV).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 	LIM does not explicitly disclose:
wherein the energy calculation engine is configured to:
compute charge energy loss of the first battery based on the internal resistance and a set value for a charge current;
compute improved energy loss based on the estimated charge energy loss and the charge energy loss; and
transmit the improved energy loss to the battery manager.
	But Chen further teaches:
computing charge energy loss of the first battery based on the internal resistance (see p. 4123, col. 2, sect. II(B) and equation 2) and a set value (i.e., constant current) for the charge current (i.e., “normal CC profile”; see p. 4126, col. 2, sect. IV and FIG. 11);
computing improved energy loss based on the estimated charge energy loss and the charge energy loss (see TABLE III indicating “Energy saved”); and
outputting the improved energy loss (see TABLE III indicating “Energy saved”).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the energy calculation engine to: compute charge energy loss of the first battery based on the internal resistance and a set value for a charge current; compute improved energy loss based on the estimated charge energy loss and the charge energy loss; and transmit the improved energy loss to the battery manager (e.g., for displaying or for storage for later retrieval), as claimed. The motivation would be to help evaluate the energy loss (using available battery parameters and known conversion methods) and the energy saving resulting from applying a current profile, compared to a CC profile (see Chen, sect. IV).

	Regarding claim 10, LIM teaches a device comprising:
a first battery (i.e., “a secondary battery 20”; see [0055]);
a temperature sensor configured to detect a temperature of the first battery i.e., “The temperature measuring unit 50 periodically measures a temperature of the secondary battery 20”; see [0063]);
a state-of-charge (SoC) calculation engine configured to calculate an SoC value of the first battery (i.e., “The charging control unit 60 is a component for executing at least one control logic required to determine SOC”; see [0068]); 
a charge current controller configured to determine an adjusted current according to a charge profile based on the temperature and the SoC value (i.e., “The charging control unit 60… adjust the magnitude of the charging current according to the SOC and the polarization voltage immediately before charging and the temperature of the secondary battery”; see [0068]; “FIG. 3 is an example of a step charging look-up table in which a correlation between the state of charge (SOC) and temperature (T) of the secondary battery 20 and the magnitude of the charging current is predefined”; see [0126]), the charge current controller configured to transmit current data that indicates the adjusted current to a secondary device (i.e., “the charging control unit 60 may be connected to the charging device 80 through a communication interface to transmit and receive data to/from the charging device 80. In this case, the charging control unit 60 may transmit data regarding the magnitude of the charging current determined using the step charging look-up table to the charging device 80 through the communication interface”; see [0154]).
	LIM does not explicitly disclose: 
an energy calculation engine configured to:
derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature;
compute estimated charge energy loss for the first battery based on the internal resistance and the adjusted current of the charge profile; and
compute actual charge energy loss for the first battery; and
a battery manager configured to generate an alert based on a comparison of the estimated charge energy loss with the actual charge energy loss.
	But Chen teaches:
computing an estimated charge energy loss (using optimal current profiles) for the first battery on a voltage V(t), current (I(t), and the beginning and ending SOCs (see p. 4126 col. 2, sect. IV and equation 15); 
compute actual charge energy loss (using normal CC profile) for the first battery (see p. 4126 col. 2, sect. IV and equation 15); and
generating an alert (i.e., Tables III and IV) based on a comparison of the estimated charge energy loss with the actual charge energy loss (see p. 4127 tables III and IV).
	Chen does not clearly explain what the V(t) means. Nevertheless, it further teaches an energy loss formula based on current iL and internal resistance R0 which depends on SoC and temperature (e.g., normal room temperature in Chen) (see p. 4123, col. 2, sect. II(B) and equation 2; see p. 4122, col. 2, sect. II(A) indicating battery modeling at normal room temperature).
	Furthermore, Aoshima teaches:
derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature (i.e., “In the DCR map, a relation between the SOC and the internal resistance (DCR) for each temperature in a battery to be controlled is recorded, and the internal resistance of the battery can be obtained by referring to the recorded relation”; see [0049]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify LIM in view of Chen and Aoshima, to incorporate an energy calculation engine configured to: 	derive an internal resistance of the first battery from battery characteristic data using the SoC value and the temperature;	compute estimated charge energy loss (using optimal current profiles) for the first battery based on the internal resistance and the adjusted current of the charge profile; and compute actual charge energy loss (using normal CC profile) for the first battery; and incorporating a battery manager configured to generate an alert based on a comparison of the estimated charge energy loss with the actual charge energy loss, as claimed. The motivation would be to help evaluate the energy loss (using available battery parameters and known conversion methods) and the energy saving resulting from applying a current profile (e.g., FIG. 3 of LIM, or FIG. 11 of Chen), compared to a CC profile (see Chen, sect. IV).

	Regarding claim 11, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	LIM does not explicitly disclose:
wherein the energy calculation engine is configured to compute charge energy loss using internal resistance values obtained from the battery characteristic data, the charge current controller configured to generate the charge profile such that the charge energy loss is minimized.
	But Chen teaches:
computing charge energy loss using internal resistance values obtained from battery characteristic data (i.e., “Since R0 and Rp both vary with battery SoC, we can get the total energy loss during the charge process”; see p. 4123, col. 2; sect. II(B));
the charge current controller configured to generate the charge profile such that the charge energy loss is minimized (i.e., “The goal of this paper is to use DP to find an optimal charging current profile with which the energy loss can be minimized”; see p. 4125, col. 1, sect. III(A)).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the energy calculation engine to compute charge energy loss using internal resistance values obtained from battery characteristic data, the charge current controller configured to generate the charge profile such that the charge energy loss is minimized, as claimed. The motivation would be to help evaluate the energy loss and the energy saving resulting from applying a current profile (e.g., FIG. 3 of LIM, or FIG. 11 of Chen), compared to a CC profile (see Chen, sect. IV).

	Regarding claim 15, the claim recites the same substantive limitations as claim 10 in terms of the method involved and is rejected using the same teachings. Note that the (secondary) device is an external charger or an electronic device having a second battery (i.e., “the charging control unit 60 may transmit data regarding the magnitude of the charging current determined using the step charging look-up table to the charging device 80 through the communication interface”; see LIM , [0154]).

	Regarding claim 16, the claim recites the same substantive further limitations as claim 11 and is rejected using the same teachings.

	Regarding claim 20, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	LIM does not explicitly disclose:
wherein the adjusted current is increased during a first period of time and the adjusted current is decreased during a second period of time, the second period time being separated from the first period of time by a time duration.
	But Chen further teaches:
generating a charge current profile by minimizing charge energy loss (i.e., “The goal of this paper is to use DP to find an optimal charging current profile with which the energy loss can be minimized”; see p. 4125, col. 1, sect. III(A)); and
wherein the adjusted current is increased during a first period of time and the adjusted current is decreased during a second period of time, the second period time being separated from the first period of time by a time duration (see FIG. 11 indicating increasing current near the beginning period and decreasing current near the end period for the battery loss minimization curve).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the method of generating the optimal charge current profile in Chen, such that the adjusted current is increased during a first period of time and the adjusted current is decreased during a second period of time, the second period time being separated from the first period of time by a time duration, as claimed. The motivation would be to build the charging current lookup table by considering the energy loss for better efficiency (see Chen, Abstract).

Allowable Subject Matter
6.	Claims 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12, 13, 17 and 18, the closest prior art of record fails to teach the features (claim 12 as the representative): “the energy calculation engine configured to compute the actual charge energy loss for a sampling period based on the cell voltage, the SoC value, and the charge current,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Chen teaches comparing a charge energy loss derived using an optimized current profile with a charge energy loss derived using a constant-current profile. There is no teaching or suggestion for computing the actual charge energy loss as claimed so as to be compared with the estimated charge energy loss. 
	

Response to Arguments
7.	The rejections under 35 USC 112(b) have been withdrawn in view of the amendment.

8.	Regarding issues of 102/103, Applicant argued: As discussed during the interview, Applicant has amended independent claims 1, 10, and 15 herein to incorporate subject matter of allowable dependent claim 19. Withdrawal of these rejections is respectfully requested.
	The Examiner respectfully submits that the claim 1 as amended is broader than the previously indicated allowable subject matter, as discussed in the interview on 10/6/2022. For example, it lacks details about how the estimated charge energy loss and the actual charge energy loss are computed, which is different from the previously indicated allowable subject matter. Similarly, claims 10 and 15 do not incorporate the same previously indicated allowable subject matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857